Citation Nr: 1232045	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus and, if so, whether the claim should be granted.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Louisville, Kentucky.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

Additionally, the Board observes that the Veteran was notified by a letter dated in November 2011 that his case had been referred for a special review pursuant the decision in Nehmer v. U.S. Department of Veterans Affairs, citation omitted, which requires the payment of retroactive benefits to certain Nehmer class members.  This case was identified as a potential Nehmer class member case based on the addition of ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents used in Vietnam.  In a November 2011 rating decision, the RO denied service connection for coronary artery disease noting that the Veteran was not a Nehmer class member as the evidence did not show that he served in the Republic of Vietnam or the inland waterways of Vietnam.  The RO notified the Veteran of this decision in November 2011 letter.  


REMAND

The Veteran argues that he has diabetes mellitus, coronary artery disease, hypertension, erectile dysfunction, and peripheral neuropathy of the extremities due to Agent Orange exposure in service.  The Veteran reported in August 2008 that he was exposed to Agent Orange when loading containers of it onto planes that sprayed the herbicide agent in Vietnam; he stated that one such container leaked all over the storage area.  In support of this, he submitted lay statements.  J.G. stated that he served with the Veteran aboard the U.S.S. Kitty Hawk from 1969 to 1971, and that they were 20 miles off the coast of Vietnam where the spraying occurred.  M.D. stated that the U.S.S. Kitty Hawk had planes aboard that sprayed Agent Orange and that, "We were in the area several times within the radius of spraying of this chemical."  In a June 2010 statement, the Veteran reported that he was given the Vietnam Cross of Gallantry, which is only given to servicemen on the ground in Vietnam; that he was a member of a secret organization; that he had a special detail on the ground in Vietnam; and that there were times he went ashore with landing parties to help unload supplies, to include in Da Nang.

The medical evidence shows that the Veteran was diagnosed with diabetes mellitus in 1995.  Since then, the medical records show ongoing treatment for diabetes mellitus, heart disease, hypertension, and erectile dysfunction.  A March 2008 physician's statement reflects that the Veteran was seen for treatment and that he gave a history of being exposed to Agent Orange in Vietnam.  A physician's statement dated in June 2008 reflects that the Veteran has cardiovascular and neurological (peripheral neuropathy) complications directly due to diabetes mellitus.

Also, the evidence of record shows that the Veteran had Vietnam era service.  He served with a Marine Corps detachment aboard the U.S.S. Kitty Hawk as a rifleman assigned as a guard.  This vessel served in the South China Sea and Gulf of Tonkin conducting air strikes on South Vietnam.

In November 2011, the RO issued a memorandum concluding that there was insufficient information to warrant referral of this case to the U.S. Joint Services Records Research Center (JSRRC) based upon review of the claims files, personnel file, and compensation website.  There is no indication in the record that the Veteran had been fully advised of the specific information he needed to provide the RO in order for the RO to refer the case to JSRRC.

In view of the above, the Board finds that further development is required, to include notifying the Veteran of the specific information required for corroboration of his claim of herbicide exposure in service.  If the Veteran provides sufficient information, the RO must send a request to the JSRRC for verification as to whether he was exposed to herbicide agents as alleged in the locations identified by the Veteran.  The JSRRC should review the pertinent official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam era and indicate whether there is any evidence to support the Veteran's alleged exposure to herbicide agents in service, to include while aboard the U.S.S. Kitty Hawk.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following action:

1.  The RO or the AMC should undertake necessary action to attempt to corroborate the Veteran's contentions that he was exposed to herbicides, including Agent Orange, during his Vietnam era service.  The Veteran should be contacted and asked to provide a detailed statement of his claimed herbicide exposure while aboard the U.S.S. Kitty Hawk and his alleged participation in landing parties to Vietnam.  This statement must include supporting details of the exposure, including the approximate dates, location, and nature of the alleged exposure.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the in-service herbicide exposure that he claims and that he must be as specific as possible (particularly as to the dates of the alleged exposure) because without such details an adequate search for corroborating information cannot be conducted.  He must also be advised to submit any information that he can regarding his report of serving in landing parties in Vietnam.

2.  Thereafter, the RO or the AMC must comply with the evidentiary development provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).  If the Veteran provides sufficient information, the RO or the AMC must send a request to the JSRRC for verification as to whether he was exposed to herbicide agents as alleged in the locations identified by the Veteran.  If the Veteran does not provide sufficient information to permit a search by the JSRRC, the RO or the AMC must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  All documentation sent and received by the RO or the AMC must be associated with the claims files.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


